Case 18-34197-hdh13 Doc 35 Filed 04/10/19                Entered 04/10/19 14:43:38          Page 1 of 2



Office of the Standing Chapter 13 Trustee
105 Decker Ct
Suite 1150 11th Floor
Irving, TX 75062
(214) 855-9200


                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION


IN RE:                                                                      CASE NO: 18-34197-HDH-13
DARYL D ROGERS & LOVIE TASKER-ROGERS
          DEBTORS

                       TRUSTEE'S AMENDED OBJECTION TO CONFIRMATION

Now comes the Standing Chapter 13 Trustee herein and files this “Objection to Confirmation” of the Plan, filed
herein by Debtors, and would respectfully show the Court as follows:

The plan does not meet the disposable income test pursuant to 11 U.S.C. Section 1325(b).
 - The Debtors must pay 100% to all creditors because of UCP

 - Under In re Hardacre, the Unsecured Creditors Pool (UCP) is calculated to be $842,556.00, based on
   Debtors current income and expenses.


The Trustee asserts that the Plan does not meet the requirements of 11 U.S.C. §1325(a)(6), which is known as the
“feasibility test.”
 - Debtors are delinquent on Plan payments.
Trustee requests a Profit and Loss Statement for Debtor 1 from January 2019 to present and corresponding bank
statements to determine feasibility.
The proposed plan base is insufficient to pay all secured, priority and administrative claims plus any unsecured
creditor's pool and/or non-exempt value.


WHEREFORE, the Standing Chapter 13 Trustee prays that said Plan not be Confirmed unless and until it has
been modified to cure all objections set forth herein above, and for general relief.


                                                          Respectfully submitted,
                                                          THOMAS D. POWERS, CHAPTER 13 TRUSTEE


                                                          By: /s/ Tara Tankersley
Case 18-34197-hdh13 Doc 35 Filed 04/10/19     Entered 04/10/19 14:43:38   Page 2 of 2




Trustee's Objection To Confirmation, Page 2
Case # 18-34197-HDH-13
DARYL D ROGERS & LOVIE TASKER-ROGERS


                                               Tara Tankersley
                                               State Bar No. 19636900
                                               Attorney For Tom Powers
                                               105 Decker Ct
                                               Suite 1150 11th Floor
                                               Irving, TX 75062
                                               (214) 855-9200
                                               Fax: (214) 965-0758
